Dissenting Opinion by
Flood, J.:
The circumstances here present a picture where, in my opinion, failure to appoint counsel invalidates the plea and the sentence, even though no request for counsel was made by the defendant or even if he said he did not want counsel.
*619The trial judge took a great deal of care with this case, and there can be no reasonable doubt that the defendant committed the acts for which he is serving his sentence. His sentence seems to be a reasonable one for this atrocious series of crimes, if he was mentally responsible for his acts. The evidence indicates that he may well have been mentally responsible for his criminal activity as our law defines responsibility.
But the law requires less mental capacity for criminal responsibility than it does for conducting or defending a ease in court.
The fact that “defective delinquents” may be found guilty of crime is recognized in our statutes, but provision is made for their treatment in a specialized institution (61 PS §541-1) although the fact of their classification as criminals allows their detention in penitentiaries or other penal institutions when they cannot be accommodated in the specialized institution. This was recognized by the trial judge here and defendant would have been committed to the Institution for Defective Delinquents at Huntingdon, it appears, if he had not been over the age limit for the institution.
For mental responsibility for crime, the M’Naghten rule requires no more than the ability to distinguish between right and wrong and this does not mean the ability on the part of the defendant to come to a theological or philosophic conclusion on the subject. It means merely that he knows that his act is one for which he will be liable to be punished if he is caught, and that he has enough intelligence so that he would not commit the act if he knew a policeman were watching him. I cannot see how it can be said that this minimum of intelligence is sufficient to enable the defendant to properly defend himself in criminal proceedings or intelligently waive his right to have counsel represent him.
*620This defendant was classified by the court clinic doctor, a psychiatrist, as a moron. This classification is included in the Mental Health Act of 1951 among the class of mental defectives who have “not acquired enough self-control, judgment and discretion to manage” themselves and their affairs. Act of June 12, 1951, P. L. 533, §102(9), 50 PS §1072(9).
Our whole system of court trial has for one of its premises that a party’s interests are best served by representation by legal counsel. If he does not have the “judgment and discretion” to waive it intelligently (and the legislature in the Mental Health Act says a moron does not) in a case such as this I think the choice must be made for him by the judge, and that choice must be that he be represented by counsel.
Even in ordinary civil cases when the court ascertains that a party is a weak-minded person a guardian must be appointed or the action stayed unless a guardian is appointed, and a judgment entered against a ■weak-minded defendant without a guardian may be vacated. Pa. R. C. P. 2056.
It makes no difference in my opinion that the defendant would most likely have been convicted even if he had counsel, that there was little or no doubt that he committed the acts, and that the only real question before the court would probably be what disposition should be made of the defendant. We cannot assume that competent counsel could not have convinced the court that a defendant with such dim intelligence was not mentally responsible. If he did not, we cannot assume that he would not have persuaded the court to make a different disposition of such a weak-minded defendant upon conviction.
In my opinion, counsel should always be appointed for a defendant in a criminal case who is a mental defective under the definition in Pennsylvania Mental *621Health Act. When that mental defective stands accused of two forcible rapes and two robberies, has never appeared in criminal court before, even though he has some experience in the juvenile court, is eighteen years old, and is practically, though not completely, illiterate, with a limited education, the “should” becomes a “must” for due process.
The law on this point had, of course, not developed at the time of this trial in 1941 to the point that it has reached today in the definition of constitutional requirements. Even yet, no cases we have seen had precisely this question before them. But in my opinion, the course laid down by the Supreme Court of the United States in Uveges v. Pennsylvania, 335 U. S. 437 (1948) and Moore v. Michigan, 355 U. S. 155 (1957), leads directly to the conclusion that the trial here lacked due process in the failure to appoint counsel for the defendant. Apart from the Fourteenth Amendment to the Constitution of the United States, the Pennsylvania Constitution in Article I, §9, provides that “in all criminal prosecutions the accused hath a right to be heard by himself and his counsel.” This is, of course, a right personal to himself which he may waive. But such waiver must be intelligently made to be effective. The defendant here was not competent, according to the Mental Health Act, to exercise the necessary judgment and discretion to make this transcendently important decision in the management of his affairs.
I would grant the writ and award a new trial.